PER CURIAM.
Appellant appeals an order denying him relief under CrPR 1.850, 33 F.S.A. Appellant’s motion to vacate reads as follows:
“Comes Now Naamon Jones in Per Se. moves that this Honorable Court Vacate his Judgment and Sentence Pursuant to the Allowances of Criminal Procedure Rule #1.850. Petitioner Alleges, that he was given 6 months for Contempt of Court for making frivolous accusation, on or about November 16, 1968. and ask that he be granted a hearing.”
It patently appears from a reading of appellant’s motion that it is entirely deficient in that it does not state any grounds for relief under CrPR 1.850. This being true, the appellant was not entitled to a hearing on his motion and the trial court was eminently correct in denying the appellant’s motion without a hearing. Harper v. State, Fla.App. 1964, 168 So.2d 325.
Affirmed.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.